Case 18-20102 Doc44 Filed 11/14/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT

DISTRICT OF MARYLAND
BALTIMORE DIVISION
IN RE: BCN#: 18-20102
RACHEL H. PALMER
Debtor Chapter: 13

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY
MERGER TO WELLS FARGO BANK MOTION FOR ORDER GRANTING RELIEF
MINNESOTA, NATIONAL ASSOCIATION, FROM AUTOMATIC STAY
AS TRUSTEE FOR REPERFORMING
LOAN REMIC TRUST CERTIFICATES,
SERIES 2003-R1
and its assignees and/or
successors in interest,
Movant/Secured Creditor,

Vv.

RACHEL H. PALMER
Debtor
Respondents

COMES NOW, WELLS FARGO BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER
TO WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE FOR
REPERFORMING LOAN REMIC TRUST CERTIFICATES, SERIES 2003-R1, its assignee and/or

successors in interest, (Movant herein), by Counsel, alleges as follows:

1. The above named Debtor filed a Chapter 13 Petition in Bankruptcy with this Court on July
31, 2018.
2. That the bankruptcy court has jurisdiction over this proceeding pursuant to 28 U.S.C. §

157 and § 1334 and 11 U.S.C. § 362; Federal Rule of Bankruptcy Procedure 9014. This matter is a core
proceeding.

3. The Movant is the current payee of a promissory note secured by a deed of trust upon a
parcel of real property with the address of 11 S. Rosedale Street, Baltimore, MD 21229 and more
particularly described in the Deed of Trust dated June 26, 2001 and recorded at Liber 1687 at Folio 151,

among the land records of the CITY OF BALTIMORE as:
Case 18-20102 Doc44 Filed 11/14/19 Page 2of4

BEGINNING for the same on the east side of Rosedale Street at the distance of ninety-
eight feet Ihree inches south from the south side of Baltimore Street and at a point in line
with the center of the partition wall there situate, and running thence southerly binding on
the east side or Rosedale Street Nineteen feet seven inches to a point in line with the
center of the partition wall, there situate. thence easterly to and through the center of said
partition wall and continuing the same course in all Seventy-five feet to the west side of a
Fifteen foot ailey there laid Old, thence northerly binding on the west side of said alley
with the use thereof in common Nineteen feet Seven Inches to a point in line with the
center of the partition wall first herein mentioned, and thence westerly to and through the
center of said partition wall and continuing the same course in all seventy-five feet to the

place of beginning. The improvements thereon being known as No. 11 south Rosedale
Street.

Copies of the Deed of Trust and Note are attached hereto and made a part hereof by reference.
4. Attached are redacted copies of any documents that support the claim, such as
promissory notes, purchase orders, invoices, itemized statements of running accounts, contract,
judgments, mortgages, and security agreements in support of right to seek a lift of the automatic say and
foreclose if necessary.
5. This Movant is informed and believes, and based upon such information and belief,
alleges that title to the subject Property is currently vested in the name of the Debtor.
6. As of November 7, 2019, the approximate total debt figure is $76,346.81. Movant filed a
Proof of Claim which provides a detailed statement of the debt owed, a copy of which is a part of the
Court's record, incorporated herein and made a part of this Motion for Relief.
7. The Debtor is in default with regard to payments which have become due under the
terms of the aforementioned Note and Deed of Trust since the filing of the Chapter 13 Petition.
As of November 7, 2019, the Debtor is due for:
o 3 post petition monthly payments of $553.54 each which were to be paid directly to the
Movant, less the amount in Debtors Suspense of $10.16. and
o Bankruptcy Attorney Fees of $850.00 and Costs of $181.00;
8. The Movant has elected to initiate foreclosure proceedings on the Property with respect
to the subject Trust Deed, but is prevented by the Automatic Stay from going forward with these

proceedings.
Case 18-20102 Doc44 Filed 11/14/19 Page3of4

9. This Movant is informed and believes, and based upon such information and belief,
alleges that absent this Court's Order allowing this Movant to proceed with the pending foreclosure,

Movant's security will be significantly jeopardized and/or destroyed.

10. That Robert S. Thomas, Il, Trustee, has been appointed by this Court as the Chapter 13

Trustee in this instant Bankruptcy proceeding.

11. This Movant is informed and believes, and based upon such information and belief,
alleges that the Debtor has little or no equity in the property. A copy of the Maryland Department of

Assessments and Taxation is attached hereto and made a part hereof by reference.
WHEREFORE, the Movant prays for an Order Granting Relief From the Automatic Stay of 11
U.S.C. § 362(a), and for costs of suit and disbursements of this contested matter, including reasonable

attorneys fees, and, for such other relief as the court may deem to be proper.

Dated: November 14, 2019

SHAPIRO & BROWN, LLP
Attorney for Movant

By: /s/ Kristine D. Brown

William M. Savage, Esquire
Federal |.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal |.D. Bar No. 14961
Gregory N. Britto, Esquire
Federal |.D. Bar No. 22531
Malcolm B. Savage, Ill, Esquire
Federal |.D. Bar No, 20300

Nicole Lipinski, Esquire

Federal |.D. Bar No. 19283
Counsel for Movant

LAW OFFICES OF SHAPIRO & BROWN, LLP
10021 Balls Ford Road, Suite 200
Manassas, Virginia 20109

(703) 449-5800 / ECF@Logs.com / 17-271146
Case 18-20102 Doc44 Filed 11/14/19 Page4of4

Certificate of Service

| hereby certify that on the 14th day of November, 2019, the following person(s) were served a
copy of the foregoing Motion for Order Granting Relief From Stay in the manner described

below:
Via CM/ECF Electronic Notice:

KIM D. PARKER

LAW OFFICE OF KIM PARKER, P.A.

2123 MARYLAND AVENUE
BALTIMORE, MD 21218

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286

Via First Class Mail, Postage Prepaid:

Rachel H. Palmer
11S. Rosedale Street
Baltimore, MD 21229

17-271146

Debtor's Attorney

Trustee

Debtor

{si Kristine D. Brown

William M. Savage, Esquire
Kristine D. Brown, Esquire
Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
Nicole Lipinski, Esquire
